MEMORANDUM **
David Rahimipoor Moghdam appeals his 177-month sentence imposed following his guilty plea conviction to bank robbery, armed bank robbery, and use of a firearm during and in relation to a crime of violence, in violation of 18 U.S.C. §§ 2113(a), (d), and 924(c)(l)(A)(iii). Appointed counsel for Moghdam has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Edüd 493 (1967), stating there are no arguable issues for appeal, and a motion to withdraw from representation. Moghdam was notified of his right to respond to counsel’s motion to withdraw but has failed to do so. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.
Counsel has correctly rejected as a potential issue for appeal whether the district court erred by granting a downward departure of only one level for Moghdam’s diminished capacity. As conceded by counsel, a defendant may not challenge on appeal the extent of a downward departure. See United States v. Vizcarra-Angulo, 904 F.2d 22, 23 (9th Cir.1990).
In addition to evaluating the issue raised in counsel’s Anders brief, we have independently examined the record for appeal-able errors. See Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). Our review has failed to disclose any non-frivolous issues for appeal.
Counsel’s motion to withdraw is GRANTED and the judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.